DETAILED ACTION
This is a first office action in response to application no. 16/733,111 filed on January 2, 2020 in which claims 1-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claim 29 discloses limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:
(A) the claims limitation use the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning (“unit”)) for performing the claimed function ....
The examiner finds that claim 29 use the term “means for”, therefore satisfying the Prong (A) of the 3-Prong analysis:

 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claim 29, the examiner finds that the terms “means for”; are modified by functional language linked by transition word “for receiving”; “for assigning”; “for identifying”; “for generating”; “for updating”; therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C) the term “means for” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Based upon a review of the claim 29, the examiner finds that “means” is modified by  “for receiving a plurality of camera frames captured by a camera sensor of a vehicle”; “for assigning a first subset on the plurality of cameras frames to a deep learning detector”; “for identifying a first set of lane boundary lines in a first camera frame processed by the DL detector”; “for identifying a second set of lane boundary lines in a second camera frame processor by the CV detector”;  “for generating a first set of lane models based on the first set of lane boundary lines”; “for generating a second set of lane models based on the second set of lane boundary lines “for updating a set of previously identified lane models based on the first set of lane models and/or the second set of lane models”;.  Because the “means for” within claim  does contain sufficient structure for performing the entire claimed function, the examiner concludes that cited “for receiving a plurality of camera frames captured by a camera sensor of a vehicle”; “for assigning a first subset on the plurality of cameras frames to a deep learning detector”; “for identifying a first set of lane boundary lines in a first camera frame processed by the DL detector”; “for identifying a second set of lane boundary lines in a second camera frame processor by the CV detector”;  “for generating a first set of lane models based on the first set of lane boundary lines”; “for generating a second set of lane models based on the second set of lane boundary lines “for updating a set of previously identified lane models based on the first set of lane models and/or the second set of lane models”; in claim 29 above does not meet invocation Prong (C) of the 3-Prong analysis.
Therefore, considering every limitation of claim 29, it does not invoke § 112(f) or 112 6th.




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1-4, 18-21 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US Patent Application Publication no. 2017/0300763).

Regarding claim 1, Zou discloses a method of lane estimation  (See Abstract) comprising: receiving a plurality of camera frames captured by a camera sensor of a vehicle (See [0007]); assigning a first subset of the plurality of camera frames to a deep learning (DL) detector  (See [0021]) and a second subset of the plurality of camera frames to a computer vision (CV) detector based on availability of the DL detector and the CV detector (See [0027] and [0034]); identifying a first set of lane boundary lines in a first camera frame processed by the DL detector (See [0025] and [0049]); identifying a second set of lane boundary lines in a second camera frame processed by the CV detector (See [0025] and [0049]); generating a first set of lane models based on the first set of lane boundary lines (See [0036]); generating a second set of lane models based on the second set of lane boundary lines (See [0036]); and 

updating a set of previously identified lane models based on the first set of lane models and/or the second set of lane models ([0019], [0035]).

As per claim 20, Zou further discloses an apparatus for lane estimation (See Abstract), comprising: a memory (See [0028]); and at least one processor coupled to the memory (See [0056]), wherein the at least one processor is configured to the method as noted in claim 1.

As per claim 29, Zou discloses an apparatus for lane estimation (See Abstract), comprising means for receiving a plurality of camera frames captured by a camera sensor of a vehicle (See [0007]); means for assigning a first subset of the plurality of camera frames to a deep learning (DL) detector (See [0021]) and a second subset of the plurality of camera frames to a computer vision (CV) detector based on availability of the DL detector and the CV detector See (See [0027] and [0034]); means for identifying a first set of lane boundary lines in a first camera frame processed by the DL detector See ([0025] and [0049]); means for identifying a second set of lane boundary lines in a second camera frame processed by the CV detector ([0025] and [0049]); means for generating a first set of lane models based on the first set of lane boundary lines (See [0036]); means for generating a second set of lane models based on the second set of lane boundary lines (See [0036]); and means for updating a set of previously identified lane models based on the first set of lane models and/or the second set of lane models ([0019], [0035]).

As per claim 30, most of the limitations of this claim have been noted in the above rejection of claims 1, 20, 29 and 30.  In addition, Zou further discloses a non-transitory computer-readable medium storing computer executable instructions (See [0008] and [0029]).


As per claims 2-3 and 21, most of the limitations of these claims have been noted in the above rejection of claims 1 and 20. In addition, Zou further discloses the method and apparatus wherein the first subset of the plurality of camera frames includes one or more camera frames of the second subset of the plurality of camera frames (See Zou [0003] and [0006]  front, side, and/or rear cameras (where the and/or provides the possibility to either have a first subset separated or a subset combined (and/or)).  In addition, bird’s eyes can be considered to be a first subset while the top view of the vehicle and its surroundings are other subsets (See [0048]).

As per claim 4, most of the limitation of this claim have been noted in the above rejection of claims 1 and 20.  In addition, Zou further discloses the method and apparatus wherein the first subset of the plurality of camera frames is assigned to the DL detector before the second subset of the plurality of camera frames is assigned to the CV detector (See Zou [0021] and [0027]).

As per claim 18, Zou further discloses outputting the updated set of previously identified lane models (See Zou [0019] and [0035]).

As per claim 19, Zou further discloses wherein generating the first set of lane models comprises fitting a straight line or a curved line to each of the first set of lane boundary lines, and wherein generating the second set of lane models comprises fitting a straight line or a curved line to each of the second set of lane boundary lines (See [0005], [0033]-[0035]).

As per claim 28, Zhou further discloses wherein the memory and the at least one processor are components of an on-board computer of the vehicle (See [0027]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US Patent Application Publication no. 2017/0300763) in view of Terrazas et al. (US Patent Application Publication no. 2016/0063516).

Regarding claim 6, most of the limitations of this claim have been noted in the above rejection of claim 1.
	It is noted that Zou is silent about receiving feedback from the CV detector and the DL detector indicating respective available capacities.
	However, Terrazas teaches receiving feedback from the CV detector and the DL detector indicating respective available capacities (See Terrazas [0054]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Zou to incorporate the teachings of 

Terrazas to receive feedback from the CV detector and the DL detector indicating respective available capacities.  The motivation for performing such a modification in Zou is to identify contextual features to obtain key parameters associated with those features using the computer vision analyzer.

10.	Claims 5, 7-17 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the references taken individually or in combination fails to teach or suggest an apparatus and method of lane estimation comprising receiving a plurality of camera frames captured by a camera sensor of a vehicle; assigning a first subset of the plurality of camera frames to a deep learning (DL) detector, wherein camera frames of the plurality of camera frames are assigned to the DL detector until the DL detector is filled to capacity, then remaining camera frames of the plurality of camera frames are assigned to the CV detector.
The prior art further fails to teach or suggest an apparatus and method of lane estimation comprising wherein for the first camera frame and the second camera frame, transferring the first set of lane boundary lines and the second set of lane boundary lines from an image plane to an inverse perspective mapping (IPM) domain, wherein the first set of lane models and the second set of lane models are generated in the IPM domain based on the transferred first set of lane boundary lines and the transferred second set of lane boundary lines.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cox et al. (Patent Application Publication no. 2020/0380270) teaches traffic boundary mapping.
Zou et al. (US Patent Application Publication no. 2017/0300767) teaches parallel scene primitive detection using a surround camera system.
Liu (US Patent Application Publication no. 2020/0117916) teaches deep learning continuous lane lines detection system for autonomous vehicles.
Nariyambut Murali et al. (US Patent Application Publication no. 2017/0267177) teaches vehicle lane boundary position.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424